 1   James Pi, Calif. Bar No. 188880
     LAW OFFICES OF HARRY J. BINDER
 2   AND CHARLES E. BINDER, P.C.
 3   485 Madison Avenue, Suite 501
     New York, NY 10022
 4   (212)-677-6801
 5   Fax (646)-273-2196
     Fedcourt@binderlawfirm.com
 6

 7                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 8

 9   MARTIN GARCIA ESPINOZA,    )                  5:16-CV-00988-FMO-DFM
                                )
10       Plaintiff,             )                  XXXXXXXX
                                                   PROPOSED ORDER AWARDING
11                              )                  ATTORNEY FEES UNDER THE
                v.              )                  EQUAL ACCESS TO JUSTICE
12                              )                  ACT, PURSUANT TO 28 U.S.C.
13   COMMISSIONER OF THE SOCIAL )                  § 2412(d), AND COSTS, PURSUANT
     SECURITY ADMINISTRATION,   )                  TO 28 U.S.C. § 1920
14                              )
15       Defendant.             )
                                )
16

17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
19   be awarded attorney fees under the EAJA in the amount of SEVEN THOUSAND
20   SEVENTEEN DOLLARS AND TWENTY SIX CENTS ($7,017.26), and costs
21   under 28 U.S.C. § 1920, in the amount of FOUR HUNDRED DOLLARS
22   ($400.00), subject to the terms of the above-referenced Stipulation, to include the
23   United States Department of the Treasury’s Offset Program pursuant to Astrue v.
24   Ratliff, 130 S.Ct. 2521 (2010). Any payment shall be delivered to Plaintiff’s
25   counsel.
26   Dated: April 30, 2019
27                                          ______________________________
                                              ________________________________
28                                           Honorable
                                            Hono                  McCormick
                                                orable Douglas F. McCormi  ick
                                            United States Magistrate Judge


                                               1
